               Case 1:18-cv-02921-JMF Document 628 Filed 07/12/19 Page 1 of 2
                                             U.S. Department of Justice
                                             Civil Division
                                             950 Pennsylvania Ave., NW
                                             Washington, DC 20530



                                                                         July 11, 2019

By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

           Re: State of New York, et al., v. U.S. Department of Commerce, et al., 18-cv-2921 (JMF)

Dear Judge Furman:

        Defendants write to inform you that the President today signed an Executive Order entitled
“Collecting Information About Citizenship Status in Connection With the Decennial Census,” a copy of
which is attached to this letter. In the Order, the President stated that the Supreme Court’s decision in
Department of Commerce v. New York, No. 18-966 (June 27, 2019), “has now made it impossible, as a practical
matter, to include a citizenship question on the 2020 decennial census questionnaire.” Furthermore, in
prepared remarks, the Attorney General stated that, “as a practical matter, the Supreme Court’s decision
closed all paths to adding the question to the 2020 decennial census.” 1

       In light of these conclusions, Defendants plan to confer with Plaintiffs’ counsel to discuss
appropriate next steps in these proceedings.



                                                        Respectfully submitted,

                                                        JOSEPH H. HUNT
                                                        Assistant Attorney General

                                                        DAVID M. MORRELL
                                                        Deputy Assistant Attorney General

                                                        /s/ Daniel A. Schiffer
                                                        CHRISTOPHER A. BATES
                                                        BRINTON LUCAS
                                                        CHRISTOPHER R. REIMER
                                                        DANIEL A. SCHIFFER

                                                        Attorneys
                                                        United States Department of Justice

1
    https://www.justice.gov/opa/speech/remarks-attorney-general-william-p-barr-census-citizenship-question.
          Case 1:18-cv-02921-JMF Document 628 Filed 07/12/19 Page 2 of 2



                                            Civil Division
                                            950 Pennsylvania Ave., NW, Room 3141
                                            Washington, DC 20530
                                            Tel.: (202) 305-3819
                                            Email: daniel.a.schiffer@usdoj.gov

                                            Counsel for Defendants

CC:

All Counsel of Record (by ECF)




All dates and deadlines remain in effect, including today's deadline for Defendants to respond to
Plaintiffs' motion to alter or amend the judgment. The parties shall confer promptly about the
need for further proceedings in connection with that motion, and in the event of any stipulated
resolution, shall immediately file an executed stipulation on ECF.

                                                                     SO ORDERED.




                                                                     July 12, 2019




                                                 2
